Archer, J.,
delivered the opinion of the court.
The defence of the appellant would have been clearly available at law, and if he has suffered a judgment by default to be entered against him, without a resort to such defence, a court of equity can furnish him no redress. We are furnished with no averment or evidence, that he was ignorant of his defence, on the contrary, from the very character of the defence; he must have known of the existence of those facts which constituted it: nor does it appear, that he was prevented from taking such defence, by fraud, accident, or the conduct of the opposite party. Without the occurrence of some one of the above circumstances, a court of equity could not en-quire into those legal defences, and give the party his remedy by injunction.
The ground of equity set forth in the bill by the complainant, that the writ was not served upon him; that an appearance was entered without his authority, or the knowledge of the attorney whose appearance was entered; and that a judgment was likewise obtained without the knowledge of the attorney, are all allegations entirely unsupported by proof, and are not admitted in the answer. If those matters furnished a sufficient ground for the interference of a court of equity, proof should have been exhibited of their verity. Without such proof the bill is a naked application to a Court of Chancery, to give efficacy to a plea of payment, which without any excuse whatsoever, was neglected to be made at law, Such an application has no authority to support it, but is in opposition to the best established principles regulating courts of equity.
• The positions assumed by the counsel for the appellant meet with no support, from MSS. case of McAtee vs. Johnson, June term 1837. It is clear from an examination of the grounds of equity, set forth in the bill in that case, that the complainant had no legal defence, or no adequate legal defence, in the cases at law In which a judgment by default was rendered against him.
DECREE AFFIRMED WITH COSTS.